Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction
Applicant’s election without traverse of claims 1-10, 18- 20  in the reply filed on 09/30/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) [ 1-3, 6-8, 10, 18-20 ] are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkner (US Patent Publication 2010/0069735A1) herein referred to as “Berkner”.

Regarding Claim 1 and 18, Berkner teaches a portable device for measuring an Electrocardiogram(ECG) of a user, (abstract, Fig 2I, Fig 4B),  comprising a first ECG sensor (Fig 2I, element 278 electrode; paragraphs 022- 024), wherein first ECG sensor is configured to touch a body of the user (paragraphs 0207; Fig 2I),  
a processor, the processor configured to: receive a first ECG measurement (paragraph 022-cardio-electric signal) t a first location (paragraph 022 first location- V1) on the body of the user, wherein the first ECG sensor is placed at the first location of the body (paragraphs 052-055 - the cardio-electric signals have been acquired, the data is preferably transmitted to a computational device; the computational device may optionally comprise any type of processor configuration). 
Berkner teaches direct the user to move the portable device to a second location (paragraph 022, second location – V2) on the body of the user (Fig 4A, Fig 6;  paragraphs 0118, 214, 215 - a processor for executing at least one instruction for processing the measurements; The guidance system optionally and preferably indicates in display 400 the target location with a target symbol 406 exemplarily displayed on the figures as an `O` (or any other symbol) which represents recording location V2 where the user is set to sample next. Similarly, the current location symbol 404 symbolized by an `X` (or any other symbol) on the figures optionally and preferably indicates the user's current location). 
Berkner teaches a second ECG measurement (paragraph 022, second ECG - cardio-electric signal) received at the second location (paragraph 022 - second location V2) on the body (paragraph 022- after the acquisition of the V1 signal with this electrode, the user then preferably moves the electrode to the next V2 location so as to acquire the V2 signal). 
Berkner teaches identify a first region of the heart of the user based on the first location and identify a second region of the heart of the user based on the second location (paragraph 0022-024; and paragraph 0181 - Berkner’s navigation system a navigation or guidance system is preferably provided for enabling the user to locate the correct locations for obtaining the ECG measurements, more preferably for locating one or more of the points required for monitoring ECG over the upper torso (such as the chest V1-V6 locations for example).
Therefore, the electrode placing on  first location V1 and the second location V2  transmits  the ECG data which represent the Right ventricle of the heart. V1 and V2 lie directly over the right ventricle V1 and V2. (Berkner, Fig 4A - Electrical activity coming from the right ventricle represent the region of the heart based on the placing electrode on V1 and V2 location on the chest of the user).
Regarding Claim 2, Berkner teaches the portable device comprises, a front side and a back side opposite to the front side (Fig 2I) , wherein the back side comprises the first ECG sensor (paragraph 207,  Fig 2I - ECG electrode274). 
Regarding Claim 3, Berkner teaches a strap, wherein the strap (Fig 2I, 4B- element strap 276) is attachable to the portable device (Fig 2I, 4B)
Regarding Claim 6, Berkner teaches direct the user to move the portable device to the second location on the body of the user comprises to: notify the user that the portable device is at the second location (Fig 4, Fig 6, paragraphs 0214, 0215 - The guidance system optionally and preferably indicates in display 400 the target location with a target symbol 406 exemplarily displayed on the figures as an `O` (or any other symbol) which represents recording location V2 where the user is set to sample next. Similarly, the current location symbol 404 symbolized by an `X` (or any other symbol) on the figures optionally and preferably indicates the user's current location); and the guidance system optionally and preferably provides an additional indicator and instruction to the user of how to reach target location 404 by providing a text box 414 that indicates the targeted recording location as well as simple directions that optionally include the distance to the location and a relative direction such as up, down or over). 
Regarding Claim 7, Berkner teaches notify the users when the portable device is at the second location comprises to compare intermediate location of the portable device to predefine location until the second location is identified ( paragraph 067 - teaches that localization of the recording location may be accomplished with an external strap that predefines the recording locations; paragraph 060 - once the appropriate location is reached the system preferably indicates this to the user, for example with a signal such as a light, sound or vibration, or combination thereof, and indicates that a signal is being acquired; paragraph 081- the device is preferably able to compare between the stored ultrasound parameters and the acquired real time parameters which for increasing the sensitivity of detection of heart abnormalities.
Regarding Claim 8, Berkner teaches a navigation sensor, wherein the navigation sensor is used to identify a location of the portable device on the body of the user (paragraphs 055 - The guidance or navigation system of the present invention guides the layperson through the correct placements of the V1 to V6 locations (or any other suitable locations on the body, preferably chest locations; paragraph 060 - In the case of a graphic presentation, the image displayed may be an image of any human body or torso, such as a stylized image for example. Alternatively, the image may be that of the specific user so as to facilitate identification of the required locations. In any of these options the correct V1 to V6 locations are preferably shown on the image, more preferably with the current position of the unit monitoring the upper torso as achieved with the assistance of the guidance system (for example as provided through obtaining an image of the unit on the body, for example optionally with a camera)

Regarding Claim 10, Berkner teaches the device for measuring electrocardiogram of a user. Berkner teaches a navigation sensor is an external device that is in communication with the portable device, the external device including a camera (Paragraph 080, 060 - wearable device may include communication with one or more accessories (weather internal or external) such as camera;  and wherein the location of the portable device on the body of the user is determine using images taken by camera (paragraphs 064 - an image of a human torso is preferably provided with the device, on which the correct V1 to V6 locations are marked. The user holds the image in front of the body and preferably uses it as a reference to locate the V1 to V6 locations on the body; paragraph 060 - the graphic presentation, the image displayed may be an image of any human body or torso, such as a stylized image for example. Alternatively, the image may be that of the specific user so as to facilitate identification of the required locations. In any of these options the correct V1 to V6 locations are preferably shown on the image). 
Regarding Claim 18, Berkner teaches a system for measuring an Electrocardiogram(ECG) of a user, (abstract, Fig 2I, Fig 4B), comprising a portable device (Fig 2I)  comprising a first ECG sensor (Fig #2I, element 278 electrode; paragraphs 022- 024)
Berkner teaches an external device that is in communication with the portable device, the external device including a camera (Paragraph 080, 060 - wearable device may include communication with one or more accessories (weather internal or external) such as camera),
obtain a first ECG measurement (paragraph 022-cardio-electric signa) at a first location (paragraph 022 First location- V1) on the body of the user, 
identify the first location based on the sensor information (paragraph 064 - images) received from the external device (paragraph 080 – camera; paragraphs 064 - an image of a human torso is preferably provided with the device, on which the correct V1 to V6 locations are marked. The user holds the image in front of the body and preferably uses it as a reference to locate the V1 to V6 locations on the body; paragraph 060 - the graphic presentation, the image displayed may be an image of any human body or torso, such as a stylized image for example. Alternatively, the image may be that of the specific user so as to facilitate identification of the required locations. In any of these options the correct V1 to V6 locations are preferably shown on the image).
Berkner teaches prompt the user to move the portable device to a second location (paragraph 022 second location – V2) on the body of the user (Fig 4A, Fig 6, paragraphs 0118, 214, 215 - a processor for executing at least one instruction for processing the measurements; The guidance system optionally and preferably indicates in display 400 the target location with a target symbol 406 exemplarily displayed on the figures as an `O` (or any other symbol) which represents recording location V2 where the user is set to sample next. Similarly, the current location symbol 404 symbolized by an `X` (or any other symbol) on the figures optionally and preferably indicates the user's current location). 
Berkner teaches obtain a second ECG measurement(paragraph 022, second ECG - cardio-electric signal) received at the second location (paragraph 022 second location V2) on the body (paragraph 022- after the acquisition of the V1 signal with this electrode, the user then preferably moves the electrode to the next V2 location so as to acquire the V2 signal). 
Regarding claim 19, Berkner teaches a system to measure the Electrocardiogram of a user. Berkner teaches external device is configured to obtain, using camera of the external device ((Paragraph 080, 060 - wearable device may include communication with one or more accessories (weather internal or external) such as camera), an image of the user holding the portable device to the body of the user, and compare the image to store images to identify the first location (paragraphs 064 - an image of a human torso is preferably provided with the device, on which the correct V1 to V6 locations are marked. The user holds the image in front of the body and preferably uses it as a reference to locate the V1 to V6 locations on the body; paragraph 060 - the graphic presentation, the image displayed may be an image of any human body or torso, such as a stylized image for example. Alternatively, the image may be that of the specific user so as to facilitate identification of the required locations. In any of these options the correct V1 to V6 locations are preferably shown on the image).
Regarding Claim 20, Berkner teaches that first location (paragraph 060, first location - V1) is  identified based on the sensor information (paragraph 060, images) received from the external device(paragraph 060, external device - camera) comprises to receive the first location from the external device (paragraph 060 - image displayed may be an image of any human body or torso, such as a stylized image for example. Alternatively, the image may be that of the specific user so as to facilitate identification of the required locations. In any of these options the correct V1 to V6 locations are preferably shown on the image, more preferably with the current position of the unit monitoring the upper torso as achieved with the assistance of the guidance system (for example camera). the user is able to know where the unit is currently located in relation to the next correct and appropriate location).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Berkner in view of Fish (US Application US 2015335283 A1) hereinafter referred to as Fish.
Regarding Claim 4, Berkner in view of Fish teaches that the first ECG sensor is disposed in the buckle of the strap. Berkner teaches the ECG sensor/electrode disposed in a strap. Berkner does not teaches ECG sensor disposed in the buckle of strap. However, Fish teaches that ECG electrode is dispose on the clasp of the strap (Fish, paragraph 0036, Fig 2 - the clasp 34 also provides an ECG sensor. One or more sensor units 28 and the ECG electrode on the clasp 34 can form a complete ECG signal circuit when the clasp 34 is touched; paragraph 079 - the clasp 324 is a buckle type clasp; paragraph 0073, Fig 8,9 - the clasp 324 has an integrated second ECG sensor 340 thereon).  It would have been obvious to one of ordinary skill in the art before filling date of claimed invention  to use dispose ECG sensor/electrode in the buckle of strap. It is advantageous to use buckle like clasp because clasp retain the watch in place and also use to fasten the strap over the wrist. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Berkner in view of Fish further in view of Chan (U.S Application US 2010076331A1) hereinafter referred to as Chan.
Regarding Claim 5,  Berkner in view of Fish and Chan teaches the portable device configured to be worn on a wrist of a first arm of the user, wherein a tail comprises a second ECG sensor;  and wherein the second ECG sensor is configured so that the user holds the second EC sensor between the fingers of the second arm of the user. 
Berkner teaches the portable device configured to be worn on a wrist of a user’s arm and strap (tail) comprises the second ECG sensor (Fig 2I). Berkner fails to teaches that the second ECG sensor is configured so that the user holds the second EC sensor between the fingers of the second arm of the user. However, Chan teaches second ECG sensor is configured so that user holds the second ECG sensor between the finger of the second arm of the user (Chan, paragraph 018, Fig 3 - any one finger 27 from the other hand in FIG. 3C, or the thumb 28 from the other hand in FIG. 3D) touching both the sensing elements 6 and electrode 4 on the electrode panel 12 to trigger and make measurement). It would have been obvious to one of ordinary skill in the art before filling date of claimed invention  to hold the second ECG sensor between the fingers of the second arm of the user to get ECG measurement while placing first ECG sensor on the chest by wearing the device on first arm and holding a second ECG sensor between  fingers of the second arm of the user to make ECG measurements. It is advantageous user holds the second ECG sensor between the finger of the second arm of the user, in order to take more accurate measurement when more electrodes are in contact with skin. 
Claim(s) 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Berkner(US Patent Publication 2010/0069735A1) .
Regarding claim 9, Berkner does not explicitly teach the navigation sensor is accelerometer. However, he mentioned that acceleration parameters enable position determination (Berkner, paragraph 055 - enable position determination means helps the user to locate the accurate position V1 to V6). Therefore, it would have been obvious of one having ordinary skill in the art at the time of the application to incorporate accelerometer as a navigation sensor which is used to find acceleration parameters to locate position V1 to V6, because accelerometer is well known sensor to find acceleration parameter. It is advantageous to use accelerometer to find the accurate acceleration parameter to locate position V1 to V6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANIA BIBI whose telephone number is (571)272-7903. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANIA BIBI/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792